QUINN, Associate Judge.
This was an uncontested action for absolute divorce alleging desertion 1 and for custody of minor children. From the record before us, we think plaintiff’s evidence tended to prove constructive desertion. The court, however, dismissed the action on the ground that plaintiff had failed to offer any evidence corroborating her testimony aside from an admission on the part of defendant, which was embodied in an affidavit and given by defendant to plaintiff. The court ruled as a matter of law that corroboration was required. We held recently in the Schroeder case2 that such a ruling was erroneous. Accordingly, a new trial must be granted.
Reversed with instructions to grant a new trial.

. Code 1951, § 16-403.


. Schroeder v. Schroeder, D.C.Mun.App., 133 A.2d 470.